IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


HOMEOWNERS CHOICE
PROPERTY, ETC.,

             Appellant/Cross-Appellee,

 v.                                                    Case No. 5D15-2600

ANTHONY BUSH AND
OLGA BEDOYA,

           Appellees/Cross-Appellants.
___________________________________/

Opinion filed March 3, 2017

Appeal from the Circuit Court for
Orange County,
Lawrence R. Kirkwood, Senior Judge.

Scott A. Cole, of Cole, Scott & Kissane,
P.A., Miami and David C. Borucke, of Cole,
Scott & Kissane, P.A., Tampa, for
Appellant/Cross-Appellee.

Mark A. Nation and Paul W. Pritchard, of
The Nation Law Firm, Longwood, for
Appellees/Cross-Appellants.

PER CURIAM.

      We affirm the judgment of the trial court without prejudice to Cross-Appellants to

file a supplemental claim on the actual replacement cost of the pool screen enclosure.

      AFFIRMED WITHOUT PREJUDICE.


EVANDER and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.